Citation Nr: 0527676	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  04-16 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a left eye injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The appellant had a period of active duty training from July 
1963 to January 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), which declined to reopen the 
appellant's claim of entitlement to service connection for a 
left eye injury.

The appellant testified before the undersigned Veteran's Law 
Judge via videoconference technology in June 2005.  A 
transcript of the hearing is of record.  


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the appellant's appeal have been 
obtained.

2.  In a decision dated December 1978, the RO denied the 
appellant's claim of service connection for a left eye 
injury.  He was properly notified and did not file an appeal, 
and that decision became final.

3.  The evidence received since the December 1978 decision 
includes evidence that is cumulative or redundant of evidence 
previously of record, does not relate to an unestablished 
fact, and does not raise a reasonable possibility of 
substantiating the claim for service connection for a left 
eye injury.


CONCLUSION OF LAW

Subsequent to the final December 1978 RO rating action, new 
and material evidence has not been presented to reopen the 
claim of service connection for a left eye injury.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
 
The Board notes that a substantially complete claim was 
received in December 2002, after the enactment of the VCAA.  

An RO letter dated in January 2003, before the original 
adjudication of the claim, provided the appellant the notice 
required under the VCAA and the implementing regulations.  In 
the January 2003 letter, VA notified the appellant of his 
responsibility to submit new and material evidence that 
showed that his condition was related to service.  This 
letter informed the appellant of what evidence was necessary 
to substantiate claims for service connection.  In addition, 
the letter informed the appellant what constituted new and 
material evidence.  By this letter, the appellant was 
notified of what evidence, if any, was necessary to 
substantiate his claim and it indicated which portion of that 
evidence the appellant was responsible for sending to VA and 
which portion of that evidence VA would attempt to obtain on 
behalf of the appellant.  Clearly, from submissions by and on 
behalf of the appellant, he is fully conversant with the 
legal requirements in this case.  Thus, the content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence 
because the April 2004 Statement of the Case contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes such 
notice.  In this instance, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession.

Additionally, the April 2004 statement of the case provided 
guidance regarding the evidence necessary to substantiate his 
claim.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

The RO denied the appellant service connection for a left eye 
injury in an unappealed rating decision in December 1978.  
The RO found that the appellant's eye disability neither 
occurred in nor was caused by service.  In addition, the RO 
found that the appellant's eye disability existed prior to 
service and was not aggravated by service.  The appellant did 
not appeal this decision.

Evidence of record at the time of the December 1978 RO 
decision were the appellant's service medical records and a 
VA outpatient treatment record.  The appellant's service 
medical records show that upon entrance to the service, he 
did not have any disabilities.  A Health Record - Abstract of 
Service shows that the appellant was in a medical facility in 
Fort Jackson, South Carolina, from July 10, 1963, to July 11, 
1963, and from July 18, 1963, to October 3, 1963.  A July 
1963 medical record shows that the appellant was being 
treated with Atropine eye drops twice daily for his left eye.  
His separation examination report, dated in January 1964, 
shows that he was diagnosed with hyperopia and amblyopia of 
the left eye.  Both of these conditions were considered not 
to have occurred in the line of duty and existed prior to 
service.

A November 1978 VA outpatient medical record shows the 
appellant reporting that he was unable to see out of his left 
eye.  He stated that in 1963, his eye "went bad" while in 
the service.  The diagnosis was cataracts of the left lens.

In a December 1978 rating decision, the RO denied the 
appellant service connection for a left eye injury because 
they found the appellant's left eye disability neither 
occurred in service, nor was caused by service, but rather 
existed prior to service and was not aggravated by service

Since the December 1978 RO rating decision, the RO has 
received the appellant's VA outpatient medical records, the 
appellant's VA examination report, the appellant's 
statements, and his hearing testimony.

A September 2002 VA outpatient medical record shows that the 
appellant had a left eye cataract.

In February 2003, the appellant underwent a VA examination.  
Evaluation of the eyes revealed that the pupils were equal, 
round and reactive to light, and that the extraocular muscles 
were intact.  The left retine could not be visualized.  The 
diagnosis was reported blurred vision in the right eye and 
reported only light perception in the left eye.

In an October 2003 statement, the appellant stated that he 
got gunpowder in his eye while in basic training in the 
service.  He went on sick call and they put eye drops in his 
eye.  He stayed in the hospital about three months and they 
continued to put the eye drops in his eye during that time.

An October 2003 VA outpatient medical record shows that the 
appellant had diagnoses of status post toxoplasmosis episode 
of the left eye, mature cataract of the left eye, and 
glaucoma suspect of the right eye less than the left eye.

A November 2003 VA outpatient medical record shows the 
appellant reported having an injury to his left eye and 
having loss of vision to the left eye in 1963 after gun 
powder got into his eye.  He stated that he spent several 
days in the hospital and received eye drops.  The diagnoses 
were re-absorbed cataract of the left eye with anisometropia, 
early cataract of the right eye, and status post trauma to 
the left eye with retinal injury.  The appellant also 
reported a history of toxoplasmosis of the right eye.

During the appellant's June 2005 Board hearing before the 
undersigned Veterans Law Judge, the appellant testified as to 
getting gun powder in his eye while he was firing an M16 on 
the firing range in service.  He stated that his eye started 
to burn and he had it treated.  Since the service, he had not 
had any other traumatic event to his eye, such as an 
infection or disease.  He stated that currently, he had asked 
physicians to render opinions as to whether his current left 
eye disability was related to service; however, he had not 
been able to get such an opinion.

Analysis

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

Regulations implementing the VCAA contain an amendment of the 
definition of new and material evidence and rules prescribing 
certain VA duties in the context of an attempt to reopen a 
finally decided claim.  These changes specifically apply only 
to claims filed on or after August 29, 2001.  38 C.F.R. §§ 
3.156(a), 3.159(c), 3.159(c)(4)(iii) (2004).  As the 
appellant's claim to reopen was filed after the effective 
date of the new regulations, the Board finds that such 
provisions are applicable here.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

The appellant asserts that his left eye disability was caused 
by his service.  He submitted a claim for compensation for 
this disability in November 1978.  By rating decision in 
December 1978, the RO denied the claim because the medical 
evidence of record did not support the incurrence of a left 
eye disability in service and his left eye disability existed 
prior to service and was not aggravated by service.  The 
appellant did not appeal this decision.  The December 1978 
rating decision was the last final denial on this basis.  
However, he submitted another claim for the same disability 
in December 2002.  He is now asking to reopen his claim for 
service connection for a left eye disability.

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has stated that in determining whether the 
evidence is new and material, the credibility of the newly 
presented evidence is to be presumed.  See Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that 
the 'presumption of credibility' doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998), 
and continues to be binding precedent).  The Board is 
required to give consideration to all of the evidence 
received since the last disallowance of this claim on any 
basis, in this case, since the RO decision dated in December 
1978.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

The evidence submitted subsequent to the December 1978 RO 
rating decision are the appellant's VA outpatient medical 
records, a VA examination report, the appellant's statements, 
and the appellant's Board hearing testimony.  After review of 
this evidence, the Board finds that the evidence is not new 
and material evidence in accordance with 38 C.F.R. § 3.156(a) 
(2004).  In this regard, the Board notes that the evidence 
submitted in the appellant's VA outpatient medical records 
and the February 2003 VA examination report show that the 
appellant has a current disability in his left eye.  This 
evidence is not new or material because the evidence received 
prior to the December 1978 RO rating decision also showed 
that the appellant had a current left eye disability.  
Therefore, this evidence is cumulative and redundant of 
previously submitted evidence.  In addition, the appellant 
stated during his hearing and in his written statements that 
he had an injury to his left eye in service that caused him 
to be hospitalized for three months.  However, this evidence 
is not new and material because the appellant also claimed to 
have a left eye injury in his November 1978 claim, which was 
of record prior to the December 1978 RO rating decision.  
Further, the appellant's service medical records show that he 
was hospitalized for three months while in service and was 
treated with eye drops for his left eye.  Therefore, that 
evidence is redundant of prior submitted evidence.  The 
appellant also has not submitted any evidence showing a 
relationship between his current disability and his service.  
In fact, during his June 2005 hearing, the appellant stated 
that he had not been able to obtain a medical opinion that 
related his current disability to an in-service injury.

In summary, the appellant has not submitted any evidence, 
which by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  The evidence submitted since 
December 1978 is cumulative of evidence previously submitted, 
and does not provide a basis upon which to reopen this claim.


ORDER

As no new and material evidence has been submitted, reopening 
of the claim of service connection for a left eye injury is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


